Case 7:18-cV-06743-VB Document 36-1

UNlTED STATES DlSTRICT COURT
S()UTHERN DISTRICT OF NEW YORK

Filed 01/18/19 Page 1 of 4

 

EPHRAIM WEISSMANDL, RIVKA
WElSSMANDL AND CHA_MPION DC,
lNC.,

Plaintiffs,
-against~

THE COUNTY OF ROCKLAND, THE COUNTY
OF ROCKLAND HEALTH DEPARTMENT,
EDWYN J. DAY, as Rockland County EXecutive,
PATRICIA S. RUPPERT, DO, MHP, CEP, DAMFM,
PAA, as Cornmissioner, JOHN G. STOUGHTON,

as Senior Public Health Sanitarian and “JOHN DOES
AND JANE DOES l-lO”,

Defendants.

 

STATE OF NEW YORK )
) ss, :
CGUNTY OF ROCKLAND )

X
sUPPoRTING
AFFIDAVIT
Civ. No. 18 cv. 6743 (vJB)
ECF CAsE

X

MARY E. BRADY MARZOLLA, being duly sworn, deposes and says:

l. Your deponent is an attorney at law duly licensed to practice before the United

States District Court for the Southern District of New York and a member of Feericl< Nugent

MacCartney PLLC f/k/a Feerick Lynch MacCartney & Nugent PLLC (“Law Firrn”).

2. This Aftidavit is made in support of the application for an Order pursuant to Local

Rule l.4 discharging our Law Firm as counsel of record for Plaintiffs, Ephraini Wessrnandl,

Rivl<a Wessmandl, and Champion DC, Inc., based upon Plaintiffs’ lack of communication and

cooperation With counsel and Plaintiffs having continuously and deliberately disregarded their

obligation to their attorneys as to expenses and fees past due and owing

Case 7:18-cv-06743-VB Document 36-1 Filed 01/18/19 Page 2 of 4

3. This Aft`idavit is made upon personal knowledge together with the tile and/or
documentary evidence in the possession of your deponent and our Law Firm.

4. On July 27, 2018, this action was commenced via filing of a summons and
complaint; a copy of which is annexed hereto as Exhibit “A”.

5 . After an answer was interposed by the Defendants, a civil case discovery plan and
scheduling order was entered on November 16, 2018.

6. Pursuant to that scheduling order, the parties served their respective discovery
demands on or about December l4, 2018; a copy of Plaintiff’s demands only and cover letter
serving same are annexed hereto as Exhibit “B”.

7. At all relevant times stated herein, the primary attorney handling the file for the
Plaintiffs at our Law Firm, Dennis Lynch, Esq., was the only attorney in our office who had
communicated with the Plaintiffs. Mr. Lynch has since left our Law Firm.

8. After l\/lr. Lynch’s departure, your deponent has contacted the Plaintiffs on
multiple occasions over a period of weeks by telephone, e-mail, and regular mail advising of l\/Ir.
Lynch’s departure from our Law Firm and requesting that they contact your deponent and your
deponent’s Law Finn regarding this matter. Your deponent did so using the same telephone
numbers, emails and addresses used by l\/lr. Lynch to communicate with Plaintiffs prior to his
departure

9. Since Mr. Lynch’s departure from our Law Firrn, Plaintiffs have not returned a
phone call, email or letter to your deponent or your deponent’s Law Firm. Simply stated, despite
numerous efforts to resolve all issues in this matter with Plaintiffs, including compliance with the

Court’s directives herein and long outstanding invoices, we have been unable to do so. Due to

Case 7:18-cv-06743-VB Document 36-1 Filed 01/18/19 Page 3 of 4

the attorney-client privilege, your deponent will not disclose in detail these efforts unless
Plaintiffs wish to waive that privilegel

lO. Your deponent informed the Court herein by correspondence dated January 3,
2019 and requested a short adjournment in order to resolve the aforementioned issues with the
Plaintiff or, if same could not be resolved, move to be withdrawn as counsel; a true and correct
copy of which is annexed hereto as Exhibit “C”. Opposing counsel kindly consented to the
requested adj ournment.

ll. On January 4, 2019, this Court granted our Law Firm’s application (_S_e§, EXhibit
“C”).

12. In accordance with the Court’s Order, your deponent’s Law Firm now moves for
to withdraw as counsel for Plaintiffs based upon lack of cooperation and communication which
renders us unable to represent the clients in a manner that would permit them to meaningfully
participate in this litigation and the clients’ long outstanding invoices in a sum of $l l,070.

l3. As to that overdue sum, although the retainer agreement provides an affirmative
obligation for the client to review the bill, there have been no challenges submitted or expressed
to this Firm. Yet, the Plaintiffs have failed and refused to pay said bills despite repeated requests
to do so.

14. There would be no prejudice to Plaintiffs in having the Law Firm withdraw at this
early stage in the litigation. No responses, depositions or substantive motion practice has been
served or conducted at this early stage in this litigation

15. ln order to prevent prejudice to Plaintiffs, your deponent requests a stay of all
proceedings herein pending the Court’s determination of this application, together with an Order

continuing the stay of all proceedings in this action for thirty (30) days after the Court’s decision

Case 7:18-cv-06743-VB Document 36-1 Filed 01/18/19 Page 4 of 4

to permit Plaintiffs to obtain substitute counsel should they desire same. Thus, as adequate time
will be allowed for Plaintiffs to retain new counsel to meaningfully participate in the litigation as
only written discovery demands have been served to date.

16. Therefore, your deponent respectfully request’s that this Court enter an Order
permitting your deponent’s Law Firin to be relieved and discharged as counsel of record for
Plaintiffs, and directing this office forward a copy of that Order of discharge to opt~in Plaintiffs,
and further indicating that Plaintiffs have thirty (30) days to appoint new counsel or proceed prp
§ in this matter.

WHEREFORE, your deponent specifically asks for an Order pursuant to Local Rule 1.4
granting the Order discharging Feerick Nugent & l\/IacCartney PLLC, f/k/a Feerick Lynch
MacCartney & Nugent PLLC counsel as counsel of record for Plaintiffs, Ephraim Wessmandl,
Rivka Wessmandl, and Champion DC, lnc., and granting such other, further, and different relief,
as the Court may deem just and proper.

MARY n BRADY MARZoLLA
(MB 1077)

 

Sworn to before me on the
l th day of January, 20l9

 

, 0……
Notary Public “
MO
v A\_E_R\E A»S?§\Em;`: NE\N vORK
L\C» i
NOT P\RY P:°:)BN°_ Q\DRG\ZF>BSCOUNTY &

oCKLA iz<:?;)/M
QUAL\F\E:;`:§N EXF\RES 04125 1
nw '

W CO

